﻿On behalf of President Corason Aquino and the Philippine delegation, I extend to you, Sir, and to the people and Government of the Republic of Malta, warmest felicitations on your assumption of the presidency of the General Assembly at its forty-fifth session. Your country reflects the rich Mediterranean blond of races and cultures and is therefore a microcosm of this Assembly, over which, with much deserved honour, you now preside. 
Likewise, I should like at this point to thank His Excellency Joseph K. Garba of Nigeria, the outgoing President of the General Assembly and to congratulate him on work well done. There were many accomplishments during his time not the least of which was the eighteenth special session of the General Assembly, which produced a significant consensus declaration on economic co-operation - so important in our guest for peace.
It is a year since we last met. Each year of events has its own character. We may call this year, 1990 - this first in the United Nations Decade of International Law - the year of the reality of freedom and the possibility of peace.
Some may think this characterisation naive in the contest of the threat to peace in a critical area of the world. But the facts are there.
The dream of one democratic Europe was once thought to be an absurd fantasy. For the only formula was thought to be the destruction by war of monolithic repression. And everyone knew it would have to be a nuclear war, which no one could win.
The idea of a totally democratic and therefore peaceful Latin America was once thought to be an empty illusion. There were too many odds against it. There was that theory, for instance, long ago proven bankrupt but still persistent, that democracy is an invention that suits only the developed West. And there was that super-Power policy, now happily, amended, to encourage military dictators because it is easier to deal abroad with one man than with a messy democratic regime.
The dream of a successful settlement in Cambodia and therefore of peace in South-East Asia was until only a month ago thought to be impossible. It seemed useless to try to unravel the intricate ideological and historical intertwining in that unhappy land, or to find a graceful exit for the intervening Powers. Those Powers had fostered surrogates, and those surrogates had found their own domestic differences aggravated by policies designed in distant foreign capitals. 
Yet all these impossible dreams have in this concluding year found either actual, or at least inchoate, reality. The democratisation of Eastern Europe, though not yet total, is real. For the first time in history, all of continental Latin America is democratic. The initial instruments for peace in Cambodia have been executed, and the intervening Powers are finding their graceful exits and divided nations are being remedied today Germany; tomorrow, we hope, Korea.
It is the confluence of three historical factors that has produced this pioneering prospect for universal peace. The first in the rise of the power of the peoples of the world. One by one, these peoples have spoken, and this is their simple but non-negotiable demand: "We want democracy. We want peace." 
That was the message of our Philippine people-power revolution of 1986. And since then it has resonated through the public places of the world, toppling dictators and defenestrating repressive ideologies It is never people who propose war; it is Governments. Therefore peace, universal peace, will be possible only when all the peoples of the world are free and when it is their voice that commands the structure of every Government.
There is a second factor in the success of the peace process. Efforts for peace have failed before, but where they have succeeded persistence has been a dominant ingredient. In Eastern Europe and in Latin America the people never gave up. In Cambodia the leaders never gave up. The Jakarta meetings and the Paris Conference, Ali Altas and Roland Dumas never gave up. The permanent members of the Security Council never gave up.
There is that third factor. It is the United Nations. This perseverance of the United Nations", in the language of the Secretary-General's report of September 1990, has produced peace and democracy in Namibia a quarter of a century after the General Assembly resolution and a dozen years after the Security Council action.
We sense the coming death of apartheid in the wake of peaceful United Nations initiatives. We see the rise of the new democracy in Nicaragua; e cease-fire in democratic El Salvador; a political solution in democratic Guatemala; a referendum in Western Sahara, the promotion of a consensus among guarantor Powers in Afghanistan.
The inventory of the Secretary-General's successes is long indeed. Then, is only one sombre cloud in the world and it hangs over that region we have come to call the Middle East. 
Perhaps the first step towards understanding that region is to give proper recognition to its objective geographic position. The region called the Far East once possessed only a relative colonial Euro-centric identity until it cam· into its own as East Asia. Why "Middle East"? Middle between what? The term was coined only in 1902 by a Western expansionist. The region is West Asia and North Africa and it is time to recognise then as objective absolutes.
The people of Mast Asia and North Africa must be no different from those of Eastern Europe and Latin America in their human aspirations. Their demand, if self-articulated, would be irrevocable freedom and peace. Last week. President François Mitterrand spoke to this Assembly on guarantees for "the democratic expression of the Kuwaiti people's will". Why, indeed, should the rhetoric of national responses to the crisis in that region be devoid of any mention of those values while the rest of the world is awash with the tidal wave of democracy and peace?
We hear of violations of borders, of threats to territorial integrity, of mass displacement of human beings, of disruption of the oil market, of devastation of economies and of destruction of lives. These are grave acts and the Philippines has from their inception joined the United Nations in their condemnation.
We have accepted the Security Council resolutions and implemented them, even as we have joined other Asian Governments in appreciating the positive attitude of the Iraqi Government towards the evacuation of our workers, and even as we appreciate the assistance to our evacuees by Jordan, Saudi Arabia, Iran and the United Arab Emirates, by Spain, Japan, New Zealand and by the United Nations agencies, particularly the International Organisation for Migration and the United Nations Disaster Relief Organisation, which have been doing their work with the assistance of the European Community and the United States of America. 
The United Nations and with it the significant Powers of the world are joined in confronting this threat and in searching for a formal for peace.
But perhaps we should be hearing more suggestions that this crisis - with its Chinese character combination of danger and opportunity - might be an occasion, after territorial sovereignties are restored, to attune that region to the marching beat of our new worlds democracy, freedom and peace for all.
This is a rallying call for all to bring peace to West Asia. The call is for all and why not? It is the concern of all when one nation invades another, when hundreds of thousands of workers are displaced, when fuel costs bring poor economics to their knees.
But many of us are already prostrate on our knees and it is not just the West Asian crisis that has brought us down to this abject position. Time and again we have come to this Assembly for relief. I do not speak for a country in arrears when I make this plea in behalf of all the debtor nations of the world. The Philippine debt is inherited from a dictator. But it is an inherited obligation and we honour it. The Philippines is a faithful payer of principal and interest. We indulge in no radical posturing. We impose on ourselves no unilateral moratoriums.
To service our debt our country must divert over 40 per cent of our annual budget for payments on our debt and almost a third of this is for foreign debt service. Since 1986 we have sent out annually $1.7 billion more than we receive. How shall we resolve debt? It is valuable to reschedule debt. But it is even more precious and human to forgive debt.
The makers of policy must agree to resolve the question: Who is entitled to debt relief and debt forgiveness? Is it possible to fix standards rather than leave the answer to the strengths and weaknesses of negotiators and financial markets? They must agree to alternative adjustment programmes to promote growth that will suit both planned and free economies.
The Philippines profoundly appreciates the relief it is receiving through the operations of the Brady Plan, the World Bank and the International Monetary Fund (IMF). But the makers of policy must develop new modes to carry but global solutions, for the present mechanisms are not equipped for such a momentous mission.
The IMF traditionally approaches short-term problems, like balance of payments, with an average span of 18 months. But the structural and financial horizons of transnational debt can span a generation.
The World Bank has primarily concerned itself with financing projects and, more recently, with programmes. Yet it is only in the contest of an aggregate panorama that the financial obligations of nations can be amply appreciated.
It is now almost a decade that the debt crisis has been thundering across our planet. The assault is overwhelming us because our defences are isolated and our strategies fragmented. We propose a global counter-attack by forces that will transcend geography and ideology.
If the whole world can be summoned to confront the invaders in West Asia, why may we not summon this same world to confront that invader from the nether world of international finance, that monster created by debtor and creditor alike? Are we not entitled to marshal the cerebral talents of nations for this confrontation?
At Versailles, in 191S, the victorious allies of the First World War refused to condone the enervating obligations of the defeated Germans and Germany went to the radical right for a solution. That solution produced the Second World War. 
The Allies, again victorious in 1945, remembered Versailles. At London, they forgave 70 per cent of the German interest payments. At that time the principal on that debt amounted to $1.5 billion or roughly $8 billion in today's terms.
The same bold visionary leadership that condoned that debt also conceived the International Monetary Fund (IMF), the World Sank and the General Agreement on Tariffs and Trade (GATT). The allies condoned 70 per cent of the interest payments of a defeated nation whose aggressiveness had already devastated half of Europe and shaken the world. In victory and in order to nip at conception another monstrous aggression, the allies forgave debt. In victory and for peace, anything was possible.
Again, last week President Mitterrand said verbatim, that if Iraq were to withdraw from Kuwait, "everything might become possible". May we not claim the same possibility for countries guilty of no devastation and no invasion, guilty only at most of some improvidence in borrowings and in fiscal management? Did President Mitterrand mean to include the condemnation of their debt as one of the "possible"?
Before victory and in search of peace, before devastation even takes place, is it possible to be human and to speak of a tabula rasa. to give the world a fresh beginning? Only last Sunday we filled this historic Assembly Hall with Beads of State, Heads of Government and the children of the world. Children read in many tongues from the ringing Declaration of the Summit of the child.
There was something that was not declared about the child of today which I now respectfully submit once more to the Assembly. The third world now owes $lo3 trillion. Therefore every child in that world is born not only, as some theologies profess, with original sin but also with original debt, up to $1,000 at the moment of birth, which at 10 per cent compounded interest reaches $7,000 at age 21. In this glorious year of the child is it not time to redeem the original debt of that child? 
The Philippines will not renege on its obligations, but neither will it cease to live up to its obligation to plead for universal justice.
